DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.

 Response to Amendment
The amendment filed April 27, 2021 has been entered.  Claims 1-20 remain pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 15 recite, using claim 1 for exemplary language, the method step of
Directly storing, by a local node…. The named data element in a first memory location…. Wherein the first memory location is included in one of the remote nodes.

In an updated search of the art, this concept of a local node being able to store in a remote node is not a novel concept.  Goodacre (US 2019/0294583) provides for the ability to expose remote storage to other nodes so that any element can be accessed by other nodes, and Li et al. (“Accelerating Relational Databases by Leveraging Remote Memory and RDMA”) discusses using RDMA in databases, where RDMA is a protocol allowing for direct storage into remote locations.  However, neither reference appears to be an obvious modification, as they relate to using the remote memory for additional memory for the local node, not for storing mirrored copies/replications and as such don’t address how such a modification would operate with Hunt.  The closest reference to provide an obvious modification is Shankar (US 8,751,598) which utilizes RDMA to maintain consistent views of a log cache between nodes.  However, this still does not appear to provide an obvious modification, as while utilizing RDMA would read upon the claimed limitation, it is not clear how RDMA alone would aid in ensuring the atomicity/order guarantees that Hunt provides via Zab.  While Shankar’s use of RDMA is disclosed as helping in both out of order and in order delivery, Hunt uses Zab to ensure a consistency across all servers, not just across the two copies in Shankar.  As such, neither an obvious combination nor substitution appear to be obvious, as additional experimentation 
As such, this leads to a determination of allowance.
Examiner acknowledges that the following additional arguments were presented in applicant’s remarks:
Hunt’s replicated database is not shared amongst the nodes or distributed amongst the nodes,
Hunt’s tracking of the znode name is different than the claimed absence of data.
Neither of these arguments is persuasive nor lends an additional basis to establish allowability.  
Regarding the former, while examiner acknowledges that the coordination namespace as described in the specification is shared/distributed such that a subset of the namespace is stored in each node, this is not a recited requirement in the claim.  The claim requires that the namespace is shared amongst the nodes and that it is distributed amongst the memories of the nodes.  Distribution/sharing does not require a single iteration of the namespace, as copies can be distributed and shared among the nodes and their respective memories.  
Regarding the latter argument, while applicant is correct that the claimed limitation is that data corresponding to the named data element is absent, the claim is still broad, as situations that feature the absence of data includes situations where the named data element is also absent, which Hunt teaches.  If the breadth of the scope were narrowed to where the data is absent while the named data element is present, then the argument would carry more weight (examiner also notes here that just reciting the directly storing limitation prior to the 
The dependent claims are allowed for dependence on one of the above independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goodacre, Li, and Shankar, as cited above,
Cargnini et al. (US 2017/0220250) discusses the availability of remote memories to other nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139